Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on June 29, 2022 is acknowledged.  Claim 1 was amended and claims 1-10 are pending in the instant application.
A telephone call was placed on September 1, 2022 to discuss amendment of the claims to place the application in condition for allowance.  The Examiner stated that claim  1 should be amended and that claims 6-9 could be rejoined with amendment to be commensurate in scope with instant claim 1.  Furthermore, the Examiner stated that claims 2-5 and 10 should be canceled. On September 6, 2022, the Attorney agreed to amendment of claims 1, 6-9 and cancellation of claims 2-5 and 10.
Claims 1, 6-9 are allowed.  

Election/Restrictions
Claims 1, 6-8 are now directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 2-5 directed to the invention(s) of 2-3 (nucleic acid and methods of using the nucleic acid) do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups 4-5 as set forth in the Office action mailed on March 30, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on March 30, 2022, is hereby withdrawn. 


Examiner’s Comments
The objection to claim 1 is withdrawn in view of amendment of the specification filed June 29, 2022.

The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Zi (CN1765929 cited in Applicant’s IDS) in view of  Omichinski (Volume 292, number 1, 2, pages 25-30, 1991), Voelkel (PNAS, 2010, vol. 107, no.17, pages 7805-7810 including Supplemental data) and Vogan (US20150266939 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed June 29, 2022.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ryan Chirnomas on September 6 2022.
The application has been amended as follows: 

1. (Currently Amended) A conjugate comprising: a NOs: 1 to 3, wherein the 

Claims 2-5 (Canceled).
6. (Currently Amended) A cosmetic composition for skin condition improvement, the cosmetic composition comprising, as an active ingredient, 

8.   (Currently Amended) A pharmaceutical composition for wrinkle reduction, muscle stiffness relief or skin wound healing, the pharmaceutical composition comprising, as an active ingredient, 

Claim 10 (Canceled).

Claims 7 and 9 remain as filed in the amendment of the claims on June 29, 2022.

        Claims 1 and 6-9 are allowed.  


Reasons for Allowance
The closest prior art made of record is Zi (CN1765929 cited in Applicant’s IDS), Omichinski (Volume 292, number 1, 2, pages 25-30, 1991, cited previously) and Voelkel (PNAS, 2010, vol. 107, no.17, pages 7805-7810 including Supplemental data, cited previously).
Zi teaches a cosmetic pharmaceutical composition comprising a fusion protein comprising a protein transduction domain and EGF (see abstract and claim 1).  In particular, Zi teaches wherein the EGF is human EGF comprising SEQ ID NO:2 (see claims 1 and 10) which is identical to instant SEQ ID NO:5.  Zi does not teach wherein one of SEQ ID Nos:4-6 is fused to SEQ ID NO:5 for delivery into the cell.  Omichinski teaches of a 39-residue peptide comprising zinc finger CCHC domains from HIV-1 p7 nucleocapsid protein which comprises instant SED ID NO:1 (see abstract, figure 1) but does not teach using it for delivery of peptides into cells. Voelkel teaches constructs comprising a GAG protein comprising the nucleocapsid subunit  (“NC”) conjugated to GFP for cellular delivery (see abstract, Figure 1).  However, Voelkel does not teach using one of SEQ ID Nos:4-6 for delivery of peptides into cells.  There is no teaching, suggestion or motivation with a reasonable expectation of success to use one of SEQ ID Nos:4-6 fused to one of SEQ ID Nos:1-3 for delivery into a cell.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1 and 6-9 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654